Citation Nr: 0709616	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  99-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include consideration as being secondary to a service-
connected scar of the right eyebrow.

2.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for disability claimed as due to VA medical treatment 
involving a lanced boil of the right arm.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1962 to April 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1998 which 
denied compensation under 38 U.S.C.A. § 1151 for residuals of 
a lanced boil of the right arm and denied service connection 
for headaches.  In addition, a decision of October 2004 
determined that the veteran was not entitled to compensation 
under 38 U.S.C.A. § 1151 for tooth loss.  

A hearing was held before the undersigned Veterans Law Judge 
in May 2005.  The requested development has since been 
completed to the extent possible, the case is now ready for 
appellate review.  The Board remanded the claims for 
additional action in August 2005.   

In the August 2005 Remand, the Board noted that the veteran 
had filed a notice of disagreement with respect to a claim 
for disability compensation under 38 U.S.C.A. § 1151 for loss 
of teeth claimed as due to VA medical treatment involving 
radiation therapy from April to July 1999.  Therefore, the 
Board ordered the RO to issue a statement of the case on that 
issue.  The RO issued that document in October 2006.  The 
veteran did not subsequently perfect an appeal by submitting 
a substantive appeal statement.  According, that issue is not 
on appeal and will not be addressed in this decision.

The Board also notes that the veteran's testimony in May 2005 
raised a claim for disability compensation under 1151 for 
residuals of removal of a tumor on the neck.  That issue, 
however, has not been developed or adjudicated by the RO, and 
is not ripe for appellate view.  Accordingly, the matter is 
referred to the RO for any appropriate action.  
FINDINGS OF FACT

1.  Chronic headaches were not present during service, did 
not develop as a result of a head injury during service, and 
were not caused or aggravated by a service-connected scar of 
the right eyebrow.

2.  The preponderance of the evidence shows that the veteran 
does not have additional disability due to VA medical or 
surgical treatment involving lancing of a boil of the right 
elbow.


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
service, and were not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the right arm 
claimed to be caused by hospitalization, or medical or 
surgical treatment provided by the VA are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2003, March 2004, April 2004, May 2004 
and October 2005 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The initial duty to assist letter was not provided 
prior to the adjudication of the claims, however, the veteran 
was allowed a period of time to submit evidence subsequent to 
the issuance of the letters, and he has not complained of any 
prejudice due to the timing of the letters.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Notice in this 
case should have included information that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  However, VA's 
failure to provide this notice is harmless error.  Since 
service connection and compensation under 1151 for the 
claimed disabilities is denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has had two 
hearings.  He has been afforded VA examinations.  His records 
have been obtained from the Social Security Administration.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For Headaches, To 
Include Consideration As Being Secondary To A Service-
Connected Scar Of The Right Eyebrow.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

With respect to the secondary service connection aspect of 
the veteran's claim, the Board notes that previously, the 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The veteran contends that his headaches were incurred in 
service as a result of an incident when he was standing in 
hotel waiting for an elevator, and an object flew out from 
the elevator and hit him above the right eye.  He also 
contends that the headaches are related to his service-
connected scar of the right eyebrow.  He presented testimony 
to this effect during a hearing held in September 1999 at the 
RO, and a hearing held before the undersigned Veterans Law 
Judge in May 2005.

The veteran had active service from March 1962 to April 1966.   
He has previously established service connection for a scar 
of the right eyebrow, residual of laceration, rated as 10 
percent disabling.

The veteran's service medical records show that in December 
1962 he was treated for a laceration above the right eye.  An 
April 1963 flying physical examination report shows that the 
veteran reported a history of having severe headaches when he 
had a cold, but it was noted that there were no complications 
and no sequelae.  In May 1965, he complained of having 
headaches for the past six months, but gave no history of 
trauma.  The report of a separation medical history reflects 
that the veteran denied having frequent or severe headaches.   
Overall, the Board concludes that there is no objective 
evidence of the presence of a chronic headache disorder 
during service.   The records show only a few complaints of 
headaches which were not contemporaneous with the injury to 
the eyebrow.  Any such occasional headaches apparently 
resolved, as he denied having frequent or severe headaches on 
separation.

There are no medical treatment records containing a diagnosis 
of chronic headaches until many years after separation from 
service.  The report of a neuropsychiatric examination 
conducted by the VA in June 1981 reflects that the veteran 
stated that he had an injury above his eyebrow in 1963 and 
began to experience headaches about 1968.  This history 
places the date of onset as being five years after the in-
service injury and two years after separation from service.  
Although the examiner diagnosed post-traumatic cephalgia, 
there was no explanation given as to how the head injury 
could have resulted in headaches beginning five years later.  
The examiner noted that he had not reviewed the claims file.  
Thus, the opinion was unsupported and was not based on full 
consideration of the history.  

Other medical opinions indicate that the headaches are due to 
other causes other than head injury in service.  The report 
of neurological examination conducted by the VA in August 
1997 reflects that the examiner concluded that the headaches 
were secondary to cervical facet syndrome which were not 
related to the antecedent right eye trauma.  The examiner 
noted that the veteran had a history of mild tension type 
headaches, following 1963 eye trauma, but these were not the 
headaches for which he was currently seeking medical 
attention.  

Finally, the report of a neurological disorders examination 
conducted by the VA in October 2005 reflects that the 
diagnosis was chronic recurrent right sided headache, 
tension, unrelated to facial injury during service, and not 
aggravated by scar.  In an addendum dated in December 2005, 
the examiner stated that he reviewed the claims file and the 
diagnosis remained unchanged. 

The clinical and other probative evidence of record also 
fails to indicate an etiological relationship between the 
veteran's claimed headache disorder and his service-connected 
scar of the right eyebrow.  All of the fully informed 
competent evidence of record contains opinion which 
establishes that there is no secondary relationship.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing that his head injury in service 
and his service-connected eyebrow scar caused his current 
headaches.  However, the Board notes that the veteran is not 
competent, as a lay person, to make such a medical judgment. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
credible evidence establishing that the veteran's current 
headache problems became manifest or otherwise originated 
during the veteran's period of service or that there is any 
other relationship or nexus between such a disorder and the 
veteran's period of service.  The preponderance of the 
competent evidence of record also shows that such disorders 
are not etiologically related to or aggravated by the 
veteran's service-connected disabilities.  Therefore, the 
Board concludes that a chronic headache disorder was not 
incurred in or aggravated by service, and was not proximately 
due to or the result of a service-connected disability.  

II.  Entitlement To Disability Compensation Under 38 U.S.C.A. 
§ 1151
 For Disability Claimed As Due To VA Medical Treatment
 Involving A Lanced Boil Of The Right Arm.

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current right elbow 
problems are due to drainage of a right elbow cyst performed 
at the VA Medical Center in 1990 and 1993.  The appellant's 
claim for compensation is premised on 38 U.S.C.A. § 1151.  
Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim for compensation for a right arm 
disability was filed before October 1, 1997, the version of 
§ 1151 that is applicable to this case is the earlier version 
that is applicable to claims filed before October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  Thus, the veteran is not required to show an element 
of fault on the part of the VA.  Nevertheless, he must show 
that the VA treatment resulted in additional disability.  

The applicable regulation 38 C.F.R. § 3.358:

Compensation for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (§3.800).
(a) General. This section applies to claims received by VA 
before October 1, 1997. If it is determined that there is 
additional disability resulting from a disease or injury or 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, 
examination, or vocational rehabilitation training, 
compensation will be payable for such additional disability. 
For claims received by VA on or after October 1, 1997, see 
§3.361. 
(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately. 
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. 
(2) Compensation will not be payable under this section for 
the continuance or natural progress of a disease or injury 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished, unless VA's failure to exercise 
reasonable skill and care in the diagnosis or treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment. Compensation will not be payable under this 
section for the continuance or natural progress of a disease 
or injury for which vocational rehabilitation training was 
provided. 
(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 
(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination. 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered. 
The veteran is claiming that he developed additional 
disability related to problems with the right elbow as a 
result of VA surgical treatment in February 1990 and 1993.  
The veteran testified in support of his claim during hearings 
held in September 1999 and May 2005.  He stated that he 
underwent surgery at a VA facility in February 1990 with 
additional drainage procedures in 1993, and subsequently 
developed arthritis in the elbow.  

The evidence which has been developed includes VA medical 
treatment records.  An operation report dated in February 
1990 reflects that the veteran underwent surgery for excision 
of a sebaceous cyst of the right elbow.  A VA record dated in 
October 1991 shows that the veteran had bursitis which had 
been excised and drained.  It was described as being healed 
with no effusion.  

Records reflect that in March 1993 the veteran was seen for 
palpable nodes on the right upper arm above the elbow.  An X-
ray of the right elbow reportedly revealed bursitis around 
the olecranon.  A VA radiology report also reflects that the 
veteran had mild degenerative changes present in the elbow.  

The report of a lymphatic disorders examination conducted by 
the VA in October 1997 reflects that the veteran had a 
history of having an infected elbow after surgery which 
caused lymphadenopathy of the lateral right elbow.  The 
examiner noted that the medical records were not reviewed.  
On examination, there were tender lymph nodes of the right 
elbow proximally.  The diagnosis was lymphadenopathy distal 
lateral aspect right lower arm due to infection in the elbow, 
right.  A VA joints examination also conducted in October 
1997 contains similar information.  The examiner noted that 
there was no review of medical records.  It was noted that 
the veteran had slipped and fallen and struck his right elbow 
in 1993, and had been seen at a VA hospital where blood 
tinged synovial fluid was aspirated.  This was done three 
times, and the third time it was lanced and a drain was 
placed.  Seven days later the drain was removed and the wound 
was sutured.  Apparently there was an infection, and 
antibiotics were prescribed.  The veteran then reportedly 
developed "lymph nodes" at the lateral aspect of the elbows 
and then some numbness in the fingers.  Following 
examination, the diagnosis was (1) status post incision and 
drainage for olecranon bursitis, complicated by infection; 
and (2) lymphadenopathy at right elbow secondary to 
infection.  

The report of a scars examination conducted by the VA in 
October 2005 reflects that the examiner reviewed the claims 
file and noted that the veteran had history of a lanced cyst 
of the right elbow and drained right olecranon bursitis.  
Following examination, which reveled no scars, the diagnosis 
was negative scars exam, right elbow.

The report of a scars examination conducted by the VA in 
December 2005 reflects that the examiner concluded that the 
veteran did not have any additional disability as a result of 
an incision and drainage of an abscess of the right arm.  The 
examiner stated that there was no residual from the lancing 
of the boil or cyst of the right arm.  In an addendum, the 
examiner confirmed that he had reviewed the claims file and 
this review did not alter his opinion.  

Similarly, the report of a neurological disorders examination 
conducted by the VA in October 2005 reflects that the 
examiner concluded that the veteran had a history of a right 
elbow cyst with no apparent neurologic sequelae.  Instead, he 
concluded that right upper extremity dysfunction was at least 
as likely as not related to pain due to a right neck cancer 
surgery.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151, for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA.

In this case, the pivotal question is medical in nature - 
whether the veteran has additional disability due to VA 
medical treatment.  Accordingly, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
The recent medical statements from the VA doctors are highly 
probative.  The examiners, before rendering an opinion, 
reviewed the veteran's claims file, which included the 
treatment records, and provided a physical examination.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the Board's 
duty to determine the credibility and weight of evidence).  
This evidence, however, weighs against the claim as it 
indicates that the veteran does not have additional 
disability as a result of the VA treatment.  The previous VA 
examination reports had less probative value as they were not 
based on review of all relevant records.  Therefore, it 
cannot be said that the competent and probative evidence 
supports a finding that there was an increase in the degree 
of disability as a result of the VA medical treatment.  

Although the veteran has offered his own opinion that he had 
an increase in disability due to the treatment given by VA, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

For the foregoing reasons, the Board finds that no additional 
disability related to the right elbow was caused by 
hospitalization or medical or surgical treatment provided by 
VA in February 1990 and 1993.  Accordingly, the Board 
concludes that the criteria for benefits under 38 U.S.C.A. 
§ 1151, for a disability of the right elbow claimed to be 
caused by hospitalization or medical or surgical treatment by 
VA are not met.  


ORDER

1.  Service connection for headaches, to include 
consideration as being secondary to a service-connected scar 
of the right eyebrow is denied.

2.  Disability compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment involving a 
lanced boil of the right arm is denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


